Citation Nr: 1545075	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  15-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left varicocele.

2.  Entitlement to service connection for hypokalemia, including as due to service-connected non-Hodgkin's lymphoma.

3.  Entitlement to service connection for a skin rash, including as due to service-connected non-Hodgkin's lymphoma.

4.  Entitlement to service connection for a disability characterized as unexpected knots under the skin of the stomach, including as due to service-connected non-Hodgkin's lymphoma.

5.  Entitlement to service connection for allergies, including as due to service-connected non-Hodgkin's lymphoma.

6.  Entitlement to an initial compensable rating effective July 1, 2009, for non-Hodgkin's lymphoma.

7.  Entitlement to service connection for a gastrointestinal disability, including as due to service-connected non-Hodgkin's lymphoma.

8.  Entitlement to an initial rating greater than 20 percent for fatigue.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which reopened and granted the Veteran's claim of service connection for non-Hodgkin's lymphoma, assigning a 100 percent rating effective November 16, 2006, and a zero percent rating effective July 1, 2009 (the end of the month following 6 months from the date of the Veteran's last chemotherapy treatment).  The Veteran disagreed with this decision in January 2012 with respect to the zero percent rating effective July 1, 2009, for his service-connected non-Hodgkin's lymphoma .  He perfected a timely appeal in January 2015.

This matter next is on appeal from a December 2011 rating decision in which the RO granted, in pertinent part, the Veteran's claims of service connection for fatigue (which was characterized as fatigue with decreased mobility, decreased manual dexterity, and lack of stamina), assigning a 20 percent rating effective October 19, 2010, and also denied the Veteran's claims of service connection for a gastrointestinal disability (which was characterized as gastroesophageal reflux disease (GERD) with acid reflux), erectile dysfunction (which was characterized as erectile dysfunction with loss of sex drive), hypokalemia, skin rashes, a disability characterized as unexplained knots under the skin of the stomach, and for allergies, each including as due to service-connected non-Hodgkin's lymphoma.  The Veteran disagreed with this decision in January 2012.  He perfected a timely appeal in January 2015.

This matter next is on appeal from a September 2012 rating decision in which the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a left varicocele.  The Veteran disagreed with this decision later in September 2012.  He perfected a timely appeal in November 2014 and requested a videoconference Board hearing.  A videoconference Board hearing was held at the RO in July 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in a December 2014 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for erectile dysfunction, assigning a zero percent rating effective June 13, 2011.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  In fact, it appears that the Veteran subsequently attempted to withdraw his appeal on this claim after the December 2014 rating decision was issued.  Accordingly an issue relating to erectile dysfunction is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The Board next notes that, in a February 2007 rating decision, the RO denied the Veteran's claim of service connection for a left varicocele.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the February 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a left varicocele is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2015 correspondence and in statements on the record at his videoconference Board hearing held that same month, the Veteran requested that his appeal for service connection for a gastrointestinal disability, including as due to service-connected non-Hodgkin's lymphoma, and for an initial rating greater than 20 percent for fatigue be withdrawn.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated on February 26, 2007, and issued to the Veteran and his service representative on February 28, 2007, the RO denied, in pertinent part, the Veteran's claim of service connection for a left varicocele; this decision was not appealed and became final.

2.  The evidence received since the February 2007 rating decision is either cumulative or redundant of evidence previously considered in support of the claim of service connection for a left varicocele and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The record evidence shows that the Veteran does not experience any current disability due to hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, or allergies which could be attributed to active service or any incident of service, including as due to service-connected non-Hodgkin's lymphoma.

4.  The record evidence shows that the Veteran's service-connected non-Hodgkin's lymphoma has been in remission since approximately January 2009, there has been no local recurrence or metastasis, and it is not manifested by any compensable residuals.

5.  In statements on a VA Form 21-4138 dated on July 1, 2015, and date-stamped as received by the RO that same day, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal for service connection for a gastrointestinal disability, including as due to service-connected non-Hodgkin's lymphoma, and for an initial rating greater than 20 percent for fatigue be withdrawn.



CONCLUSIONS OF LAW

1.  The February 2007 rating decision, which denied the Veteran's claim of service connection for a left varicocele, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  Evidence received since the February 2007 RO decision in support of the claim of service connection for a left varicocele is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hypokalemia, including as due to service-connected non-Hodgkin's lymphoma, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for skin rashes, including as due to service-connected non-Hodgkin's lymphoma, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for a disability manifested by unexpected knots under the skin of the stomach, including as due to service-connected non-Hodgkin's lymphoma, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

6.  The criteria for service connection for allergies, including as due to service-connected non-Hodgkin's lymphoma, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

7.  The criteria for an initial compensable rating effective July 1, 2009, for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.117, Diagnostic Code (DC) 7715 (2015).  

8.  The criteria for withdrawal of an appeal by the appellant (or his authorized representative) on the issues of entitlement to service connection for a gastrointestinal disability, including as due to service-connected non-Hodgkin's lymphoma , and entitlement to an initial rating greater than 20 percent for fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2011 and in March 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2012 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a left varicocele.  The evidence also does not support granting service connection for hypokalemia, skin rashes, a disability characterized by unexpected knots under the skin of the stomach, and for allergies, each including as due to service-connected non-Hodgkin's lymphoma.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because all of the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Arkansas Department of Veterans Affairs, his then-service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a left varicocele, an examination is not required.  The Veteran also has been provided with VA examinations which address the contended causal relationship between the other claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

In February 2007, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a left varicocele.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the February 2007 rating decision and it became final.  As noted in the Introduction, the Veteran also did not submit any statements relevant to this claim within 1 year of the February 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a left varicocele may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a left varicocele on a VA Form 21-4138 which was date stamped as received by the AOJ on January 17, 2012.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a left varicocele, the evidence before VA at the time of the prior final AOJ decision in February 2007 consisted of the Veteran's service treatment records and his post-service VA outpatient treatment records.  The AOJ stated that, although the Veteran had been treated once during active service for a left varicocele, this condition had resolved with in-service treatment and resulted in no chronic disability.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and the Veteran's lay statements and Board hearing testimony.  A review of the Veteran's VA outpatient treatment records and examination reports shows no complaints of or treatment for a left varicocele in recent years.  For example, on VA genitourinary examination in August 2011, physical examination of the left testicle showed a soft consistency and multiple benign petechiae/vascular papules on the left scrotum.  On VA male reproductive system conditions Disability Benefits Questionnaire (DBQ) in October 2014, the VA examiner stated, "The Veteran is without chronicity of symptoms for a left varicocele through the years.  The Veteran is without evaluation, treatment, or diagnosis for left varicocele."

The Veteran testified at his July 2015 Board hearing that his left varicocele was an extremely painful condition.  See Board hearing transcript dated July 1, 2015, at pp. 4.  

With respect to the Veteran's claim of service connection for a left varicocele, the evidence which was before the RO in February 2007 did not indicate that the Veteran experienced any current disability due to left varicocele which was related to active service.  See 38 C.F.R. § 3.304(f).  Despite the Veteran's assertions to the contrary, the newly received evidence still does not support a finding that he experiences current disability due to a left varicocele which is related to active service.  All of the evidence submitted since February 2007 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claim of service connection for a left varicocele.  The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that he experiences current disability due to a left varicocele that is related to active service.  Nor is such evidence sufficient to reopen the previously denied claim.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied claim.  Unlike in Shade, there is no evidence in this case - either previously considered in the February 2007 rating decision or received since this decision became final - which demonstrates that the Veteran has been diagnosed as having a left varicocele that is related to active service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied claim.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a left varicocele is not reopened.

Service Connection Claims

The Veteran contends that he incurred hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies during active service.  He alternatively contends that his service-connected non-Hodgkin's lymphoma caused or aggravated (permanently worsened) his claimed hypokalemia, skin rashes, disability characterized as unexpected knots under the skin of the stomach, and allergies.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and for allergies, each including as due to service-connected non-Hodgkin's lymphoma.  Although the Veteran does not contend specifically that in-service herbicide exposure while on active service in the Republic of Vietnam caused or contributed to these claimed disabilities, the Board notes that it is required to consider all theories of entitlement to service connection reasonably raised by the record evidence.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board notes in this regard that the Veteran's service personnel records show that he was awarded the Republic of Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  His service personnel records also refer to service in the official waters offshore of the Republic of Vietnam in support of combat operations of the U.S. Navy's Seventh Fleet while aboard U.S.S. GUADALUPE during active service.  Because the Veteran's service personnel records show that he served in the waters offshore of Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is presumed, as noted above, none of his claimed disabilities (hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies) are among those diseases listed in § 3.309 for which service connection is available on a presumptive basis as a result of in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  The Veteran also has not identified or submitted any evidence demonstrating an etiological link between his presumed in-service herbicide exposure and any of his claimed disabilities.  Accordingly, the Board finds that service connection for hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies as due to in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies as due to service-connected non-Hodgkin's lymphoma.  The Board acknowledges that service connection is in effect for non-Hodgkin's lymphoma.  Contrary to the Veteran's assertions, the record evidence does show indicate that the Veteran's service-connected non-Hodgkin's lymphoma caused or aggravated his claimed hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies.  As will be explained below in greater detail, the record evidence shows that the Veteran's service-connected non-Hodgkin's lymphoma has been in remission since approximately January 2009 and there has been no local recurrence or metastasis of this disease.  The Veteran himself reported on VA examination in April 2011 that his lymphoma had been in remission for 2 years.  No significant residuals or complications of non-Hodgkin's lymphoma were noted at this examination.  No changes were noted on subsequent VA lymphatic disorders examination in August 2011.  

The Board acknowledges that, following VA outpatient treatment in July 2011, a VA clinician opined that it was as likely as not that the Veteran's residual skin rash was the result of "residual toxicities from his chemotherapy and his indolent [non-Hodgkin's lymphoma]."  The Board also acknowledges that, in a December 2014 letter, J.T.B., M.D., stated that the Veteran "continues to have difficulty with...skin rash...which [is a] sequela[e] of either his chemotherapy or ongoing effects of his underlying lymphoma."  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

It is not clear what clinical evidence or other rationale supported the VA clinician's July 2011 finding that it was as likely as not that the Veteran's residual skin rash was due to toxicity from chemotherapy treatment for service-connected non-Hodgkin's lymphoma.  The Board finds it highly significant that, at this same outpatient treatment visit in July 2011, the VA clinician stated that the Veteran's skin was benign to palpation and normal on inspection.  Thus, it appears that the July 2011 VA clinician's opinion concerning the contended etiological relationship between a skin rash and service-connected non-Hodgkin's lymphoma was based on what the Veteran reported to him about experiencing a skin rash in the past and not on current clinical findings.  It also is not clear what clinical evidence or other rationale supported Dr. J.T.B.'s December 2014 opinion concerning the Veteran's lymphoma and its alleged residuals.  It appears instead that this opinion was based on what the Veteran reported to this physician concerning his alleged residuals of service-connected non-Hodgkin's lymphoma.  The clinical or factual basis of Dr. J.T.B.'s assertion that the Veteran experiences skin rashes as an "ongoing effect[] of his underlying lymphoma" is not clear from a review of the record evidence especially when, taken as a whole, it suggests that the Veteran's service-connected non-Hodgkin's lymphoma has been in remission and without residuals since at least 2009.  Having reviewed the July 2011 VA clinician's opinion and Dr. J.T.B.'s December 2014 opinion, the Board finds that this evidence is less than probative on the issue of whether the Veteran's claimed skin rashes were due to his service-connected non-Hodgkin's lymphoma.

The medical opinion evidence of record also does not support granting service connection for hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies as due to service-connected non-Hodgkin's lymphoma.  For example, the August 2011 VA examiner opined that it was less likely than not that the Veteran's hypokalemia was caused or aggravated by his service-connected non-Hodgkin's lymphoma.  Following VA skin diseases examination in October 2014, the VA examiner opined that the Veteran's service-connected non-Hodgkin's lymphoma had not caused or aggravated his claimed skin rashes or unexplained knots under the skin of the stomach.  This examiner highlighted the fact that a review of the Veteran's VA outpatient treatment records for non-Hodgkin's lymphoma indicated that he was "without residuals from chemotherapy received five years ago."  Following VA hematologic and lymphatic conditions DBQ in October 2014, the VA examiner opined that the Veteran's service-connected non-Hodgkin's lymphoma had not caused or aggravated his claimed hypokalemia.  The rationale for this opinion was, "The Veteran is without hypokalemia, with normal serum potassium 4.0 (10/27/2014).  This claim is not physiologically sound.  An individual receiving chemotherapy would not have an electrolyte imbalance five years post treatment. The medical literature does not support this claim."  All of these cited opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating an etiological relationship between his service-connected non-Hodgkin's lymphoma and his claimed hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies.  Thus, the Board finds that service connection for hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies, each as due to service-connected non-Hodgkin's lymphoma, is not warranted.  See also 38 C.F.R. § 3.310 (2015).

The Veteran finally is not entitled to service connection for hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred each of these disabilities during active service or, alternatively, he experiences current disability due to hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies which is related to active service.  The record evidence does not support the Veteran's assertions.  It shows instead that the Veteran does not experience current disability due to hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, or allergies which could be attributed directly to active service.  The Veteran's available service treatment records show no complaints of or treatment for any of these claimed disabilities during active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  Despite the Veteran's assertions and Board hearing testimony to the contrary, the evidence does not support a finding that the Veteran experiences current disability due to his claimed hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies which is attributable to active service.  For example, on VA skin diseases examination in August 2011, the Veteran complained of intermittent random urticaria and skin rashes with no identified cause and no episodes in the previous 12 months.  Physical examination showed no itching or rash.  The VA examiner stated that there were no conditions of rhinitis or urticaria/hives noted.  He also stated, "There is no way to objectively correlate the seasonal/environmental rhinitis with his condition."  The diagnosis was subjective hives/urticaria without etiology.

The Veteran was treated by a private dermatologist for multiple skin neoplasms and basal cell carcinoma on the left upper arm, right temple, above the left mid-eyebrow, and for squamous cell carcinoma on the outside of the left ear in 2013.  All of the Veteran's basal cell carcinoma and squamous cell carcinoma lesions were removed surgically by his private dermatologist.

On VA skin diseases DBQ in October 2014, the VA examiner stated that the Veteran did not have a skin condition.  This examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner also stated that the Veteran experienced no skin condition residuals as a result of chemotherapy treatment for his service-connected non-Hodgkin's lymphoma 5 years ago.  

As noted elsewhere, following VA hematologic and lymphatic conditions DBQ in October 2014, the VA examiner concluded that the Veteran did not experience any current disability due to hypokalemia and the assertion that his claimed hypokalemia was related to active service "is not physiologically sound."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.

The Veteran testified at his July 2015 Board hearing that his hypokalemia resulted in cramps.  See Board hearing transcript dated July 1, 2015, at pp. 6-7.  He also testified that the chemotherapy treatment for his service-connected non-Hodgkin's lymphoma resulted in hives and itching skin.  Id., at pp. 8-9.  He testified further that the unexplained knots under the skin of his stomach (or fatty tissue) resulted in discomfort.  Id., at pp. 11-12.  He also testified further that the chemotherapy treatment for his service-connected non-Hodgkin's lymphoma caused him to experience allergies.  Id., at pp. 12-13.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a disability characterized as unexpected knots under the skin of the stomach, and allergies at any time during the pendency of this appeal.  Although the evidence suggests that the Veteran complained of and was treated for skin complaints (diagnosed as multiple basal cell carcinoma and squamous cell carcinoma lesions) in 2013, all of these lesions were resolved with surgical treatment and there is no indication that they are related to active service.  In summary, the Board finds that service connection for skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies have been continuous since service.  He asserts that he continued to experience symptoms relating to hypokalemia (low potassium level and cramping) skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to skin rashes in approximately 2013 (a 44-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The record evidence does not indicate that the Veteran was treated for hypokalemia, a disability characterized as unexpected knots under the skin of the stomach, and allergies since his service separation.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including erectile dysfunction and non-Hodgkin's lymphoma.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, and allergies.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between hypokalemia, skin rashes, a disability characterized as unexpected knots under the skin of the stomach, or allergies and active service, including as due to service-connected non-Hodgkin's lymphoma.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating Claim for Non-Hodgkin's Lymphoma 

The Veteran contends that his service-connected non-Hodgkin's lymphoma is more disabling than currently (and initially evaluated).  He specifically contends that, because he remains in a treatment phase for his service-connected non-Hodgkin's lymphoma, he is entitled to a 100 percent rating beyond July 1, 2009, the date that the AOJ assigned a zero percent rating for this disability.


Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating(s).  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected non-Hodgkin's lymphoma  currently is evaluated as 100 percent disabling effective November 16, 2006, and as zero percent disabling (non-compensable) effective July 1, 2009, under 38 C.F.R. § 4.117, DC 7715 (non-Hodgkin's lymphoma).  See 38 C.F.R. § 4.117, DC 7715 (2015).  A 100 percent rating is assigned under DC 7715 for non-Hodgkin's lymphoma with active disease or during a treatment phase.  A Note following DC 7715 provides:

The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be [determined] by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of [38 C.F.R.] § 3.105(e).

The Note following DC 7715 finally provides that non-Hodgkin's lymphoma should be rated on its residuals if there has been no local recurrence or metastasis of the disease.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating effective July 1, 2009, for service-connected non-Hodgkin's lymphoma.  The Veteran contends that, because he still is in an active treatment phase for his service-connected non-Hodgkin's lymphoma, he is entitled to a 100 percent rating beyond July 1, 2009, when the AOJ assigned a zero percent rating for this disability.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected non-Hodgkin's lymphoma has been in remission since approximately January 2009, there has been no local recurrence or metastasis of this disease, and it is not manifested by any compensable residuals.  In other words, the record evidence demonstrates that, following the cessation of chemotherapy in approximately January 2009, the Veteran's service-connected non-Hodgkin's lymphoma has not been in an active treatment phase such that he is entitled to a 100 percent rating beyond July 1, 2009.  

The Board notes in this regard that the VA examinations of record concerning the nature and severity of the Veteran's service-connected non-Hodgkin's lymphoma  occurred in April 2011 and in October 2014, well after the 6-month period following the cessation of chemotherapy treatment for this disease.  Thus, these examinations satisfied the mandatory examination requirement for non-Hodgkin's lymphoma 6 months after discontinuance of chemotherapy treatment outlined in DC 7715.  See 38 C.F.R. § 4.117, DC 7715 (2015).  Although the Note following DC 7715 provides that the mandatory examination conducted 6 months after chemotherapy treatment for non-Hodgkin's lymphoma is discontinued "shall be subject to the provisions of" 38 C.F.R. § 3.105(e), because the Veteran had no right to the 100 percent rating assigned for non-Hodgkin's lymphoma until after service connection was established in the May 2011 rating decision (which is the factual predicate for the AOJ to determine the disability rating and effective date), the AOJ did not reduce any benefits which had vested to the Veteran based on any prior rating award when it also assigned a zero percent rating effective July 1, 2009, for the Veteran's service-connected non-Hodgkin's lymphoma in the May 2011rating decision.  Having reviewed the record evidence, the Board concludes that the AOJ has complied with 38 C.F.R. § 3.105(e) to the extent possible in this case.

The record evidence shows that, on VA lymphatic disorders examination in April 2011, the Veteran's complaints included fatigue, edema, and cough.  He stated that, although he had been in remission from non-Hodgkin's lymphoma for 2 years, he "felt [a] lump in [his] left neck" the day before.  The Veteran's medical history included treatment with antineoplastic chemotherapy for mantle cell non-Hodgkin's lymphoma from 2006-2008.  His last antineoplastic chemotherapy had occurred in 2008.  The VA examiner stated that the Veteran had experienced basal cell carcinoma to the left side of his head and right chin as long-term effects of treatment for non-Hodgkin's lymphoma.  Physical examination showed an enlarged cervical lymph node.  The diagnosis was non-Hodgkin's lymphoma which the VA examiner concluded was active.

On VA outpatient treatment on May 23, 2011, the Veteran complained of a lymph node in his neck.  A computerized tomography (CT) scan of the neck was reviewed and showed no enhancing discrete tumor lesions in the neck.  Physical examination showed a supple neck with no masses.  The assessment was known lymphoma and possible pharyngitis.  The Veteran was advised to take 2 more weeks of antibiotics to treat his pharyngitis.  In an Oncology Note dated on May 23, 2011, a VA oncologist stated that the Veteran had no enlarged lymph nodes on CT scan.  "His lymph nodes have improved with a 14-day [course] of Augmentin.  Will treat for a combined 28 days."

On VA outpatient treatment in July 2011, the Veteran's complaints included persistent fatigue, anxiety, tinnitus, superficial nodules, and edema in his legs.  "He is concerned that these are related to his disease and side effects [from] therapy."  It was noted that the Veteran had completed chemotherapy treatment for his non-Hodgkin's lymphoma in 2008.  Physical examination showed a supple neck with no masses, palpable superficial nodules in the abdomen, no cervical adenopathy, no axillary adenopathy, and scattered lymphadenopathy on a CT scan but all less than 1 centimeter.  The diagnosis was non-Hodgkin's lymphoma.

On VA lymphatic disorders examination in August 2011, it was noted that the Veteran had a tender cervical lymph node that was evaluated, identified as pharyngitis, and treated with antibiotics.  The VA examiner also stated that the Veteran's non-Hodgkin's lymphoma was in remission.  Physical examination showed no enlarged lymph nodes.  The diagnosis was indolent non-Hodgkin's lymphoma which was in remission.

On VA hematologic and lymphatic conditions DBQ in October 2014, the VA examiner noted that the Veteran's oncologist recently had recommended (in February 2014) that he could be followed by his primary care physician rather than his oncologist because he was 5 years out from chemotherapy treatment for non-Hodgkin's lymphoma and because his non-Hodgkin's lymphoma was asymptomatic.  This examiner also stated, "The Veteran is without current treatment for non-Hodgkin's lymphoma.  He is no longer being seen in oncology for oncological care and has been release to his primary care provider for care.  His non-Hodgkin's lymphoma is stable."  Continuous medication was not required for control of a hematologic or lymphatic condition.  The Veteran's non-Hodgkin's lymphoma was in remission.  He had completed antineoplastic chemotherapy for treatment of his non-Hodgkin's lymphoma in 2009.  He had no current findings, signs, or symptoms of a hematologic or lymphatic condition.  The diagnosis was non-Hodgkin's lymphoma.

The Board acknowledges that, following VA examination in April 2011, the VA examiner concluded that the Veteran's service-connected non-Hodgkin's lymphoma was in an active phase apparently due to the presence of an enlarged cervical lymph node on physical examination.  As the August 2011 VA examiner subsequently noted, however, the Veteran's enlarged cervical lymph node was diagnosed as pharyngitis and treated successfully with antibiotics in May 2011.  The August 2011 and October 2014 VA examiners also concluded that the Veteran's service-connected non-Hodgkin's lymphoma was in remission and had been in remission since he discontinued chemotherapy treatment in late 2008 or early 2009.  The October 2014 VA examiner noted further that the Veteran's non-Hodgkin's lymphoma no longer required treatment or visits with an oncologist because it was stable,  asymptomatic, and indolent (which is defined as causing little pain).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 926 (30th ed. 2003).  This examiner also further found no signs or symptoms of non-Hodgkin's lymphoma on examining the Veteran.  Taken together, the record evidence shows that, despite the Veteran's assertions to the contrary, his service-connected non-Hodgkin's lymphoma has been in remission since approximately January 2009 and not in an active phase.  The Veteran also has not been in an active treatment phase for his service-connected non-Hodgkin's lymphoma since July 1, 2009.  The Board notes that the Veteran is in receipt of a 100 percent rating for his service-connected non-Hodgkin's lymphoma for 6 months after he stopped chemotherapy in January 2009 or until July 1, 2009, when a zero percent rating was assigned.  See 38 C.F.R. § 4.117, DC 7715 (2015).  The record evidence also shows that there has been no local recurrence or metastasis of the Veteran's service-connected non-Hodgkin's lymphoma since he stopped chemotherapy in January 2009.  The evidence further indicates that the Veteran's service-connected non-Hodgkin's lymphoma is not manifested by any compensable residuals since July 1, 2009.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating effective July 1, 2009, for his service-connected non-Hodgkin's lymphoma.  Accordingly, the Board finds that the criteria for an initial compensable rating effective July 1, 2009, for service-connected non-Hodgkin's lymphoma have not been met.

Dismissal of Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As noted in the Introduction, in statements on a VA Form 21-4138 dated on July 1, 2015, and date-stamped as received by the RO that same day, the Veteran requested that his appeal for service connection for a gastrointestinal disability, including as due to service-connected non-Hodgkin's lymphoma, and for an initial rating greater than 20 percent for fatigue be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the claims of service connection for a gastrointestinal disability, including as due to service-connected non-Hodgkin's lymphoma , and entitlement to an initial rating greater than 20 percent for fatigue and they are dismissed.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a left varicocele is not reopened.

Entitlement to service connection for hypokalemia, including as due to service-connected non-Hodgkin's lymphoma, is denied.

Entitlement to service connection for a skin rash, including as due to service-connected non-Hodgkin's lymphoma, is denied.

Entitlement to service connection for a disability characterized as unexpected knots under the skin of the stomach, including as due to service-connected non-Hodgkin's lymphoma, is denied.

Entitlement to service connection for allergies, including as due to service-connected non-Hodgkin's lymphoma, is denied.

Entitlement to an initial compensable rating effective July 1, 2009, for non-Hodgkin's lymphoma is denied.

Entitlement to service connection for a gastrointestinal disability, including as due to service-connected non-Hodgkin's lymphoma, is dismissed.

Entitlement to an initial rating greater than 20 percent for fatigue is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


